Citation Nr: 0634315	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  99-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic disability 
manifested by numbness of the feet, to include as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
December 1994.
This case comes before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case 
was before the Board most recently in March 2004 when the 
Board remanded the remaining issue for further development.

The issue on appeal as of the March 2004 Board remand was: 
entitlement to service connection for a chronic disability 
manifested by numbness of the hands and feet, to include as 
due to an undiagnosed illness.  However, after considering 
evidence which resulted from further development, the RO 
granted service connection for neuropathy, bilateral upper 
extremities, by way of a rating decision issued in October 
2005.  This was a partial grant of the benefit sought on 
appeal.  Thus, the remainder of the issue in appellate status 
involves only entitlement to service connection for chronic 
disability manifested by numbness of the feet, to include as 
due to undiagnosed illness.


FINDINGS OF FACT

1.  The veteran's numbness of the feet has been attributed to 
at least one known clinical diagnosis.

2.  Idiopathic distal sensory neuropathy affecting the feet 
was not manifested during the veteran's active duty service 
or for several years thereafter, nor is any current 
idiopathic distal sensory neuropathy affecting the feet 
otherwise related to the veteran's active duty service.

3.  Sympathetic reflex dystrophy affecting the feet was not 
manifested during the veteran's active duty service or for 
several years thereafter, nor is any current sympathetic 
reflex dystrophy affecting the feet otherwise related to the 
veteran's active duty service.




CONCLUSION OF LAW

Any current chronic disability manifested by numbness of the 
feet, to include an undiagnosed illness, was not incurred in 
or aggravated by the veteran's active duty service nor may it 
be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated July 2001.  Moreover, 
in the July 2001 letter the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the July 2001 letter was sent to the 
appellant prior to supplemental statements of the case issued 
in July 2002, June 2003, April 2004, October 2005, and July 
2006 in connection with instances of RO readjudication of the 
issue.  Thus, the appellant was provided with ample time to 
benefit from the notice prior to the most recent RO 
adjudication of the case.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The July 2001 VCAA letter notified the appellant to submit 
any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and etiology of 
his claimed disability.  However, there has been no timely 
notice of the types of evidence necessary to establish a 
disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a July 
2001 letter notifying him to submit evidence detailing the 
nature and history of his claimed disability.  The RO also 
furnished the appellant with notice in July 2006, 
accompanying a supplemental statement of the case, which 
directly explained how VA determines disability ratings and 
effective dates.  In any event, as the Board finds below that 
service connection is not warranted for chronic disability 
manifested by numbness of the feet, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Indeed, in May 2005 the veteran's 
representative indicated that the veteran had no additional 
evidence to submit or identify at that time in support of 
this appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.

Analysis

The issue on appeal involves a claim of service connection a 
chronic disability manifested by numbness of the feet.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
certain organic diseases of the nervous system, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include 'medically unexplained chronic 
multisymptom illness,' such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Service medical records are silent as to any complaints 
regarding numbness of the feet with the possible exception of 
an October 1983 report.  The October 1983 treatment note 
shows that the veteran complained of a possible circulatory 
problem with his feet, describing that they would 'go to 
sleep' when he was sitting.  However, there is no suggestion 
in the record of any follow-up complaints or treatments for 
any such problem during the 11 years of service following the 
October 1983 report.  Significantly, the veteran's December 
1994 separation examination showed that his feet were found 
to be clinically normal at that time with no pertinent 
defects noted; the veteran also denied ever having had foot 
trouble on the questionnaire accompanying the December 1994 
separation examination.  Thus, the service medical records 
strongly suggest that any foot numbness the veteran may have 
experienced in October 1983 was not a manifestation of a 
chronic disability and, moreover, that neither the veteran 
nor trained medical professionals believed that there was a 
chronic disability of the feet at the time that the veteran 
was separated from service.

Although the veteran's service medical records reflect 
numerous instances of acute sprained ankle injuries, there is 
no indication of any chronic disability manifesting in 
numbness of the feet during service.  Following service, in 
April 1995, the veteran's feet were evaluated as clinically 
normal during a VA examination.  A VA treatment record from 
January 1996 shows the veteran complained of episodes of pain 
and numbness in his left hip and left lower extremity.  
Another VA treatment record from January 1996 shows that the 
veteran reported concerns regarding the circulation in his 
upper and lower extremities.

At a December 1996 VA examination, the veteran reported his 
belief that his feet were affected by circulation problems 
related to frostbite from 1986; there is no contemporaneous 
evidence to document the in-service frostbite described by 
the veteran.  A diagnosis of "status-post frostbite" was 
noted at that time, but no clear indication of manifesting 
numbness in the feet was expressed in this report.  A January 
1997 clinical report includes lower extremity circulation 
test results which were apparently interpreted to show 
"minimal atheromatous disease."  The January 1997 report 
noted no chronic disabling disease of the feet and, 
furthermore, did not make any clear indication of any 
etiology or manifestation of numbness. The Board also notes, 
in passing, that some post-service medical records involve 
treatment for rashes and peeling skin on the veteran's feet; 
these reports have been reviewed but found not to contain any 
indication of pertinent numbness of the feet relevant to this 
claim.

During VA examination testing conducted in August and 
September 2001, the veteran reported that he had been 
experiencing numbness in his feet for four years at that 
time, which would suggest onset of symptoms more than two 
years post-service in 1997.  Diagnostic testing failed to 
reveal any significant peripheral neuropathy in September 
2001.  Significantly, however, further clarity was provided 
when VA had the August/September 2001 examination results 
reviewed and elaborated upon by a physician in February 2003.  
The February 2003 report indicates that the reported numbness 
in the feet is "attributable to a known clinically diagnosed 
disorder called Idiopathic Distal Sensory Neuropathy."  
Furthermore, the February 2003 report explained that "[t]he 
nature and etiology of the claimed numbness of the ... feet is 
due to damage of small nerve fibers."  This report 
specifically explains that this identified pathology would be 
expected to produce apparently normal results in routine 
sensory conduction studies.

Multiple VA treatment reports from 2002 indicate an 
alternative diagnosis of reflex sympathetic dystrophy as 
responsible for symptoms in the veteran's feet.  However, 
none of these indicate any nexus to the veteran's service 
with regard to his feet.  A July 2005 VA examiner's report 
disputes the validity of the diagnosis of reflex sympathetic 
dystrophy.  More significantly, the July 2005 VA examiner's 
report considers all of the medical evidence of record to 
conclude that there is a likely nexus between an in-service 
injury and the veteran's current upper extremity symptoms of 
numbness, but no such nexus is found for the veteran's lower 
extremity numbness; the report expressly and specifically 
limits its finding of nexus to the upper extremities and 
clearly indicates that the in-service injury did not involve 
the lower extremities.

The Board notes that a November 2005 VA treatment report re-
suggests a diagnosis of reflex sympathetic dystrophy.  
Without confronting the question of conflicting medical 
evidence regarding whether the veteran has reflex sympathetic 
dystrophy affecting his feet, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for a chronic disability manifesting in 
numbness of the feet, to include as due to an undiagnosed 
illness.  First, the Board observes that the veteran has been 
diagnosed with idiopathic distal sensory neuropathy affecting 
his feet, and this diagnosis has not been contradicted or 
disputed in the record; while the July 2005 VA examination 
report disputes the diagnosis of reflex sympathetic 
dystrophy, it references the diagnosis of idiopathic distal 
sensory neuropathy without challenging it.  Thus, the 
veteran's reported numbness of the feet has been attributed 
to at least one competent medical diagnosis; it is not the 
case that the claimed disability is unattributable to any 
known clinical diagnosis by medical experts.  Service 
connection is therefore not warranted on the basis of an 
undiagnosed illness.

Additionally, service connection is not warranted on a direct 
theory because the preponderance of the evidence is against 
finding that either idiopathic distal sensory neuropathy or 
reflex sympathetic dystrophy manifested during the veteran's 
service or within one year following service.  As discussed 
above, the service medical records show no pertinent 
complaints related to the veteran's feet for 11 years leading 
up to the veteran's separation examination, and the 
separation examination shows the veteran's feet to be 
clinically normal with the veteran denying any history of 
foot trouble up through that time.  The current diagnoses 
related to the veteran's feet, first given several years 
post-service, make no indication that any current chronic 
foot disability was incurred during service.  This includes 
multiple VA examinations and reviews of the record performed 
for the specific purpose of evaluating this service 
connection claim.  Although competent medical evidence has 
been found to support a causal nexus between an in-service 
injury and the veteran's current numbness of the upper 
extremities, no such link has been shown regarding numbness 
of the lower extremities.

The Board acknowledges the veteran's own statements that he 
experiences numbness in his feet which was caused during his 
time in service.  The veteran, as a lay person, is competent 
to provide evidence regarding symptomatology, but he is not 
competent to provide evidence regarding diagnosis or 
etiology.  The Board must rely upon the conclusions of 
medical experts regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
preponderance of the competent evidence is against the claim, 
and thus there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
38 C.F.R. § 3.102.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


